Citation Nr: 1416904	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-32 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability individual unemployability (TDIU) benefits. 


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served during the Vietnam era, in the Army from February 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the RO. 

The Veteran testified at a hearing before a Decision Review Officer (DRO) in February 2010 and before the undersigned Veterans Law Judge in November 2012. 

As reflected on the cover page, the Board has recharacterized the issue of entitlement to service connection to include an acquired psychiatric disorder, which has been raised by treatment records diagnosing major depressive disorder and generalized anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A review of the Virtual VA and VBMS paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's military occupation as a medic is sufficient to serve as a stressor. 

2. The Veteran has a current diagnosis of generalized anxiety and major depressive disorders, which are related to verified in-service stressors.

CONCLUSION OF LAW

An acquired psychiatric disorder was incurred as a result of service. 38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304(f), 3.326 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection for an acquired psychiatric disorder requires: (1) a current medical diagnosis; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a causal nexus between current symptomatology and the claimed stressor.  38 C.F.R. § 3.304(f).  The diagnosis of the psychiatric disorder must comply with the criteria in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV).  38 C.F.R. §§ 3.304(f), 4.125(a) (2013).  

The Veteran contends he experienced stressful events in service which caused him to have a psychiatric disorder.  Thus, the Board concedes that an inservice-stressor occurred.

VA medical records and a September 2008 VA examination report show diagnoses of generalized anxiety disorder and depressive disorder, not otherwise specified.  
The determinative issue is whether his current anxiety and depression disorders are somehow attributable to the Veteran's military service.  

The September 2008 VA examiner indicated at that time that the disorders were in no way related to military service, but were directly related to stressful situations such as financial and family stressors that arose nearly twenty years after discharge from service.

At a May 2010 VA examination, the examiner opinioned that while the Veteran experienced some anxiety related to his military experiences at present, the current anxiety disorder is assessed to be less likely as not caused by or the result of his military service.  The examiner noted that documentation from the Veteran's treating psychiatrists, as well as his treating social worker, discussed multiple significant life stressors, including divorce after 20 plus years of marriage, significant medical issues, unemployment, and considerable financial distress, but also noted that the distressing memories of military service all contribute to his current mood symptoms.  The examiner asserted that the Veteran described worry and sadness related to his military experiences.  

The Board notes that when it is not possible to separate the effects of a service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The Board determines that the May 2010 VA examiner's opinion and rationale concluded that the Veteran's anxiety and depression is caused by an in-service stressor and other current life stressors.  Thus, on this record, the Board finds that service connection for an acquired psychiatric disorder is warranted.  38 C.F.R. §§ 3.102, 3.303(a).


ORDER

Service connection for an acquired psychiatric disorder is granted.


REMAND

The Board notes that service connection is being granted for an acquired psychiatric disorder above.  Thus, the ratings to be assigned for this disability could potentially establish that the Veteran meets the schedular criteria for a TDIU rating.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for examination to determine the effects of his service-connected disability on his ability to obtain and retain employment consistent with his education and occupational experience but irrespective of his age and other nonservice-connected disabilities. 

The claims folders must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests, if needed, are to be accomplished. 

The examiner should elicit from the Veteran and the record a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disability alone, and irrespective of age and all nonservice-connected disabilities, precludes him from securing and following substantially gainful employment consistent with his education and occupational experience. 

If the examiner cannot provide the requested opinion he should explain why. 

2.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to a TDIU rating on a schedular basis (if upon assigning a disability rating for an acquired psychiatric disorder the Veteran meets the schedular TDIU rating criteria) and extra-schedular consideration (pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b)), in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


